DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 2 June 2022, which is in response to the USPTO office action mailed 3 March 2022. Claims 1, 11 and 21 are amended. Claims 1-21 are currently pending.

Response to Arguments
With respect to the 35 USC §102(a)(1) rejections of claims 1-3, 10-13, 20 and 21 as well as the 35 USC §103 rejection of claims 4-9 and 14-19, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jheeta et al., US 20150347423 A1 (hereinafter “Jheeta”) in view of Corfield et al., US 9966066 B1 (hereinafter “Corfield”).

Claim 1: Jheeta teaches a method of query autocompletion, the method comprising: 
receiving a query prefix from a user interface (Jheeta, [Fig. 23], [0163] note The user may enter a user search 2280 into the search field 2210 on the webpage 2200. The user search 2280 will typically be entered by the user one character at a time. The backend for the webpage 2200 (comprising one or more servers) may receive the user search 2280 one character at a time as the user enters the user search 2280. (Step 1700));
forming a sequence of input characters based on the received query prefix (Jheeta, [0183] note determining a probability for a complete query based on an incomplete token (an incomplete token may be a token not found in an electronic dictionary) or a prefix, i.e., P(complete query I prefix) will now be provided. The backend of the website may tokenize the user search 2280 into one or more tokens);
encoding, by a subword encoder, the sequence at subword level by retrieving one or more segmentation candidates corresponding to the query prefix from a segmentation database (Jheeta, [0185] note the last token (which may also be the first token if no other tokens have been entered by the user) is not recognized in an electronic database, the last token may be considered a prefix of a to-be-completed word or name. The unrecognized character segments, i.e., the last token, may be looked up to determine what word or token was most commonly used in past user searches by the user and/or past users (based on saved search logs stored in a database) to find a plurality of corresponding complete queries, i.e., the most likely tokens intended by the user based on a partial entry of the last token, [0018] note a dictionary, containing a first plurality of terms, tokens and/or words (hereafter terms) may be built and stored on a server computer; i.e. a segmentation database),
wherein each segmentation candidate is a subword that is to be concatenated to the query prefix and the one or more segmentation candidates are pre-computed using a finite state transducer (FST) that traverses possible state transitions from the query prefix prior to runtime when the query prefix is received (Jheeta, [0146] note A finite state machine, consisting of a graph, may compare the received string with comparable data from the dictionary. In the “mickeymouseicecream” example, “m” is the root path, with nodes for “i,” “c,” “k,” “e,” “y,” etc. As long as the language dictionary has a comparable path (e.g., “m,” “i,” “c,” “k,” “e,” “y,” etc.), the state machine continues. When the state machine identifies a recognized word (e.g., “mickey”), the state machine may use the following letter (e.g., “m”) to determine whether to continue);
retrieving, for each segmentation candidate, a respective set of completion candidates and corresponding likelihood scores from a completion database, wherein each completion candidate represents a complete query extended from the query prefix and a respective segmentation candidate (Jheeta, [0183] note determining a probability for a complete query based on an incomplete token (an incomplete token may be a token not found in an electronic dictionary) or a prefix, i.e., P(complete query I prefix); i.e. a probability reads on a likelihood score, [0188] note for each user search 2280, all prefixes may be enumerated, together with the complete query and the prefix's query frequency, [0192] note After all user searches and their corresponding tuples are generated, the frequency may be aggregated for each (prefix, complete query) pair and summed up so that the frequency for each pair may be compared against other pairs that have the same prefix, but a different complete query. This data will allow a complete query to be predicted based on a future user search that starts with a given prefix), and 
wherein the respective set of completion candidates corresponding to the respective segmentation candidate are pre-computed using an n-gram language model (Jheeta, [0181] note a method for determining what token (typically a word) is likely to come after another token (also typically a word) may be used. The method may start by determining the probability of the next token given n prior tokens. A statistical language model, per tld , or overall from zone files may be used to generate auto suggested searches 2250, i.e., completion possibilities, [0147] note As more and more sources are added to the dictionary, more options may be available; i.e. pre-computed);
selecting a number of completion candidates having highest likelihood scores among all completion candidates corresponding to the one or more segmentation candidates (Jheeta, [0186] note query prefix models. In these embodiments the probability P (complete query I prefix) may be calculated and the top tokens may be used for the suggested searches 2250 for any given prefix); and
presenting, via the user interface, the number of completion candidates in response to the query prefix (Jheeta, [Fig. 23] note 2250, [0164] note In the example illustrated in FIG. 23, the backend of the webpage 2200 created and displayed the suggested searches 2250 of “buy,” “box,” “book,” “bit” and “blog” based on the user search 2280 of “b.”).
Jheeta does not explicitly teach based on a beam search starting from the respective segmentation candidate prior to the runtime.
However, Corfield teaches this (Corfield, (Corfield, [Fig. 1] note a finite state transducer representative of a statistical language model, [Col. 15 Lines 39-40] note Each state in the FST represents a word sequence, or history, [Col. 15 Lines 56-65] note Given a sequence of input labels we walk from state to state by inspecting the arcs leaving the current state and looking for one which matches the current input label, [Col. 7 Lines 8-16] note Finding “shortest paths” includes techniques such as “beam” searches, which prune unpromising paths, and attempt to stay close (within the “beam”) to the anticipated best path. The process of finding the most likely word sequences is called “decoding”. After decoding there may be a second step to take the N-best word sequences from the decoder and rescore them using additional information to arrive at a better estimate of the words).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query completion based on a finite state machine of Jheeta with the finite state machine beam search of Corfield according to known methods (i.e. searching for shortest paths in a finite state machine). Motivation for doing so is that this prunes unpromising paths, and attempts to stay close (within the “beam”) to the anticipated best path, thereby improving search suggestion quality (Corfield, [Col. 7 Lines 8-16]).

Claim 2: Jheeta and Corfield teach the method of claim 1, wherein the one or more segmentation candidates are precomputed by a subword encoder and cached in the segmentation database prior to runtime (Jheeta, [0192] note Each (prefix, complete query) pair, may be sorted by the pair's aggregated frequency and the most frequent candidates may be kept and/or stored in distributed cache with the prefix as the lookup key. When a prefix lookup comes in, the distributed caches may pull up the complete query associated with the prefix and communicate them to the backend of the webpage 2200).

Claim 3: Jheeta and Corfield teach the method of claim 2, wherein the subword encoder is constructed as a finite state transducer (FST) during training stage prior to runtime (Jheeta, [0152] note As more information is compiled, frequency (e.g., how frequently a term is used) and co-occurrence information (e.g., how frequently do terms appear together) may also come from user feedback loops (e.g., how frequently do users select domain names that comprise the terms?). This information may continue to be stored in the dictionary on the database).

Claim 4: Jheeta and Corfield teach the method of claim 3, wherein the FST is constructed by: constructing a trie structure with a subword vocabulary set extracted from a query log as keys, adding a transition from each exit state of the trie structure to a start state with an input label representing a failure or fallback transition and an output label associated with the respective exit state; and performing a breadth-first traversal on the trie structure to add additional failure or fallback transitions at every intermediate state (Corfield, [Fig. 1] note a finite state transducer representative of a statistical language model, [Col. 15 Lines 39-40] note Each state in the FST represents a word sequence, or history, [Col. 15 Lines 56-65] note Given a sequence of input labels we walk from state to state by inspecting the arcs leaving the current state and looking for one which matches the current input label. If we cannot find such an arc we follow the back-off arc to the shorter-by-one history state and repeat the search; in the event that we follow back-off arcs all the way back to the zero-history state, we are guaranteed that there will be an arc to a matching child state, since the zero history state has exit arcs for every unigram).

Claim 5: Jheeta and Corfield teach the method of claim 3, wherein the one or more segmentation candidates are pre-computed by a breadth-first traversal on the FST from a given state representing a determinate token in a sequence of input characters from the training dataset (Corfield, [Col. 6 Lines 3-12] note FSTs can be combined together: a first FST maps a first set of input tokens to a first set of output tokens, which are the input tokens to a second FST, which converts them to a second set of output tokens, which are then the input tokens to a third FST, and so on. The combination of two, or more, FSTs applied serially is equivalent to a single FST which translates sequences of tokens which are the inputs to the first FST into sequences of tokens which are the output tokens from the last FST in the series).

Claim 6: Jheeta and Corfield teach the method of claim 1, wherein the respective set of completion candidates and corresponding likelihood scores are precomputed by a n-gram language model prior to runtime (Corfield, [Col. 7 Lines 21-30] note Take the output from the decoder in the form of an FST representing a lattice (collection) of N-best word sequences, remove existing language model scores (typically supplied by a low order statistical language model where the “order” of a statistical language model is the length (number of words) of the longest n-gram word sequences included in the language model), and compose it with an FST which has been built from a high order statistical language model to generate new, hopefully improved, scores).

Claim 7: Jheeta and Corfield teach the method of claim 6, wherein the n-gram language model is constructed as a weighted FST as having a plurality of states, each state representing a history of a subword sequence along a path from a start state to the respective state (Jheeta, [0146] note A finite state machine, consisting of a graph, may compare the received string with comparable data from the dictionary. In the “mickeymouseicecream” example, “m” is the root path, with nodes for “i,” “c,” “k,” “e,” “y,” etc. As long as the language dictionary has a comparable path (e.g., “m,” “i,” “c,” “k,” “e,” “y,” etc.), the state machine continues, [0147] note The state machine may also determine “strong” (i.e., higher probability matches) nodes).

Claim 8: Jheeta and Corfield teach the method of claim 7, wherein the weighted FST has a plurality of transitions between states, and each transition is associated with a weight representing a likelihood of an output label given the history of the state (Corfield, [Col. 10 Lines 17-21] note Each entry may be interpreted as (a) the probability of the last word in the n-gram occurring after the preceding (n−1)-word history; and (b) the probability allocated to all the unlisted descendants of the n-gram is the back-off weight).

Claim 9: Jheeta and Corfield teach the method of claim 8, wherein the respective set of completion candidates are pre-computed by iterating each state on the weighted FST and generating the plurality of completion candidates for the respective segmentation candidate as having highest likelihoods via beam search (Corfield, Col. 7 Lines 8-16] note Finding “shortest paths” includes techniques such as “beam” searches, which prune unpromising paths, and attempt to stay close (within the “beam”) to the anticipated best path. The process of finding the most likely word sequences is called “decoding”. After decoding there may be a second step to take the N-best word sequences from the decoder and rescore them using additional information to arrive at a better estimate of the words).

Claim 10: Jheeta and Corfield teach the method of claim 1, wherein the number of completion candidates are presented as the query prefix is being entered via the user interface (Jheeta, [0186] note query prefix models. In these embodiments the probability P (complete query I prefix) may be calculated and the top tokens may be used for the suggested searches 2250 for any given prefix, [Fig. 23] note 2250, [0164] note In the example illustrated in FIG. 23, the backend of the webpage 2200 created and displayed the suggested searches 2250 of “buy,” “box,” “book,” “bit” and “blog” based on the user search 2280 of “b.”).

Claim 11: Jheeta teaches a system of query autocompletion, the system comprising:
a communication interface that receives a query prefix from a user interface (Jheeta, [Fig. 1], [Fig. 23], [0163] note The user may enter a user search 2280 into the search field 2210 on the webpage 2200. The user search 2280 will typically be entered by the user one character at a time. The backend for the webpage 2200 (comprising one or more servers) may receive the user search 2280 one character at a time as the user enters the user search 2280. (Step 1700));
one or more hardware processors that: form a sequence of input characters based on the received query prefix (Jheeta, [Fig. 1], [0183] note determining a probability for a complete query based on an incomplete token (an incomplete token may be a token not found in an electronic dictionary) or a prefix, i.e., P(complete query I prefix) will now be provided. The backend of the website may tokenize the user search 2280 into one or more tokens);
encode, by a subword encoder, the sequence at subword level by retrieving one or more segmentation candidates corresponding to the query prefix from a segmentation database (Jheeta, [0185] note the last token (which may also be the first token if no other tokens have been entered by the user) is not recognized in an electronic database, the last token may be considered a prefix of a to-be-completed word or name. The unrecognized character segments, i.e., the last token, may be looked up to determine what word or token was most commonly used in past user searches by the user and/or past users (based on saved search logs stored in a database) to find a plurality of corresponding complete queries, i.e., the most likely tokens intended by the user based on a partial entry of the last token, [0018] note a dictionary, containing a first plurality of terms, tokens and/or words (hereafter terms) may be built and stored on a server computer; i.e. a segmentation database),
wherein each segmentation candidate is a subword that is to be concatenated to the query prefix and the one or more segmentation candidates are pre-computed using a finite state transducer (FST) that traverses possible state transitions from the query prefix prior to runtime when the query prefix is received (Jheeta, [0146] note A finite state machine, consisting of a graph, may compare the received string with comparable data from the dictionary. In the “mickeymouseicecream” example, “m” is the root path, with nodes for “i,” “c,” “k,” “e,” “y,” etc. As long as the language dictionary has a comparable path (e.g., “m,” “i,” “c,” “k,” “e,” “y,” etc.), the state machine continues. When the state machine identifies a recognized word (e.g., “mickey”), the state machine may use the following letter (e.g., “m”) to determine whether to continue);
retrieve, for each segmentation candidate, a respective set of completion candidates and corresponding likelihood scores from a completion database, wherein each completion candidate represents a complete query extended from the query prefix and a respective segmentation candidate (Jheeta, [0183] note determining a probability for a complete query based on an incomplete token (an incomplete token may be a token not found in an electronic dictionary) or a prefix, i.e., P(complete query I prefix); i.e. a probability reads on a likelihood score, [0188] note for each user search 2280, all prefixes may be enumerated, together with the complete query and the prefix's query frequency, [0192] note After all user searches and their corresponding tuples are generated, the frequency may be aggregated for each (prefix, complete query) pair and summed up so that the frequency for each pair may be compared against other pairs that have the same prefix, but a different complete query. This data will allow a complete query to be predicted based on a future user search that starts with a given prefix), and 
wherein the respective set of completion candidates corresponding to the respective segmentation candidate are pre-computed using an n-gram language model (Jheeta, [0181] note a method for determining what token (typically a word) is likely to come after another token (also typically a word) may be used. The method may start by determining the probability of the next token given n prior tokens. A statistical language model, per tld , or overall from zone files may be used to generate auto suggested searches 2250, i.e., completion possibilities, [0147] note As more and more sources are added to the dictionary, more options may be available; i.e. pre-computed); and
select a number of completion candidates having highest likelihood scores among all completion candidates corresponding to the one or more segmentation candidates (Jheeta, [0186] note query prefix models. In these embodiments the probability P (complete query I prefix) may be calculated and the top tokens may be used for the suggested searches 2250 for any given prefix); and
a user interface that presents the number of completion candidates in response to the query prefix (Jheeta, [Fig. 23] note 2250, [0164] note In the example illustrated in FIG. 23, the backend of the webpage 2200 created and displayed the suggested searches 2250 of “buy,” “box,” “book,” “bit” and “blog” based on the user search 2280 of “b.”).
Jheeta does not explicitly teach based on a beam search starting from the respective segmentation candidate prior to the runtime.
However, Corfield teaches this (Corfield, (Corfield, [Fig. 1] note a finite state transducer representative of a statistical language model, [Col. 15 Lines 39-40] note Each state in the FST represents a word sequence, or history, [Col. 15 Lines 56-65] note Given a sequence of input labels we walk from state to state by inspecting the arcs leaving the current state and looking for one which matches the current input label, [Col. 7 Lines 8-16] note Finding “shortest paths” includes techniques such as “beam” searches, which prune unpromising paths, and attempt to stay close (within the “beam”) to the anticipated best path. The process of finding the most likely word sequences is called “decoding”. After decoding there may be a second step to take the N-best word sequences from the decoder and rescore them using additional information to arrive at a better estimate of the words).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query completion based on a finite state machine of Jheeta with the finite state machine beam search of Corfield according to known methods (i.e. searching for shortest paths in a finite state machine). Motivation for doing so is that this prunes unpromising paths, and attempts to stay close (within the “beam”) to the anticipated best path, thereby improving search suggestion quality (Corfield, [Col. 7 Lines 8-16]).

Claim 12: Jheeta and Corfield teach the system of claim 11, wherein the one or more segmentation candidates are precomputed by a subword encoder and cached in the segmentation database prior to runtime (Jheeta, [0192] note Each (prefix, complete query) pair, may be sorted by the pair's aggregated frequency and the most frequent candidates may be kept and/or stored in distributed cache with the prefix as the lookup key. When a prefix lookup comes in, the distributed caches may pull up the complete query associated with the prefix and communicate them to the backend of the webpage 2200).

Claim 13: Jheeta and Corfield teach the system of claim 12, wherein the subword encoder is constructed as a finite state transducer (FST) during training stage prior to runtime (Jheeta, [0152] note As more information is compiled, frequency (e.g., how frequently a term is used) and co-occurrence information (e.g., how frequently do terms appear together) may also come from user feedback loops (e.g., how frequently do users select domain names that comprise the terms?). This information may continue to be stored in the dictionary on the database).

Claim 14: Jheeta and Corfield teach the system of claim 13, wherein the FST is constructed by: constructing a trie structure with a subword vocabulary set extracted from a query log as keys, adding a transition from each exit state of the trie structure to a start state with an input label representing a failure or fallback transition and an output label associated with the respective exit state; and performing a breadth-first traversal on the trie structure to add additional failure or fallback transitions at every intermediate state (Corfield, [Fig. 1] note a finite state transducer representative of a statistical language model, [Col. 15 Lines 39-40] note Each state in the FST represents a word sequence, or history, [Col. 15 Lines 56-65] note Given a sequence of input labels we walk from state to state by inspecting the arcs leaving the current state and looking for one which matches the current input label. If we cannot find such an arc we follow the back-off arc to the shorter-by-one history state and repeat the search; in the event that we follow back-off arcs all the way back to the zero-history state, we are guaranteed that there will be an arc to a matching child state, since the zero history state has exit arcs for every unigram).

Claim 15: Jheeta and Corfield teach the system of claim 13, wherein the one or more segmentation candidates are pre-computed by a breadth-first traversal on the FST from a given state representing a determinate token in a sequence of input characters from the training dataset (Corfield, [Col. 6 Lines 3-12] note FSTs can be combined together: a first FST maps a first set of input tokens to a first set of output tokens, which are the input tokens to a second FST, which converts them to a second set of output tokens, which are then the input tokens to a third FST, and so on. The combination of two, or more, FSTs applied serially is equivalent to a single FST which translates sequences of tokens which are the inputs to the first FST into sequences of tokens which are the output tokens from the last FST in the series).

Claim 16: Jheeta and Corfield teach the system of claim 11, wherein the respective set of completion candidates and corresponding likelihood scores are precomputed by a n-gram language model prior to runtime (Corfield, [Col. 7 Lines 21-30] note Take the output from the decoder in the form of an FST representing a lattice (collection) of N-best word sequences, remove existing language model scores (typically supplied by a low order statistical language model where the “order” of a statistical language model is the length (number of words) of the longest n-gram word sequences included in the language model), and compose it with an FST which has been built from a high order statistical language model to generate new, hopefully improved, scores).

Claim 17: Jheeta and Corfield teach the system of claim 16, wherein the n-gram language model is constructed as a weighted FST as having a plurality of states, each state representing a history of a subword sequence along a path from a start state to the respective state (Jheeta, [0146] note A finite state machine, consisting of a graph, may compare the received string with comparable data from the dictionary. In the “mickeymouseicecream” example, “m” is the root path, with nodes for “i,” “c,” “k,” “e,” “y,” etc. As long as the language dictionary has a comparable path (e.g., “m,” “i,” “c,” “k,” “e,” “y,” etc.), the state machine continues, [0147] note The state machine may also determine “strong” (i.e., higher probability matches) nodes).

Claim 18: Jheeta and Corfield teach the system of claim 17, wherein the weighted FST has a plurality of transitions between states, and each transition is associated with a weight representing a likelihood of an output label given the history of the state (Corfield, [Col. 10 Lines 17-21] note Each entry may be interpreted as (a) the probability of the last word in the n-gram occurring after the preceding (n−1)-word history; and (b) the probability allocated to all the unlisted descendants of the n-gram is the back-off weight).

Claim 19: Jheeta and Corfield teach the system of claim 18, wherein the respective set of completion candidates are pre- computed by iterating each state on the weighted FST and generating the plurality of completion candidates for the respective segmentation candidate as having highest likelihoods via beam search (Corfield, Col. 7 Lines 8-16] note Finding “shortest paths” includes techniques such as “beam” searches, which prune unpromising paths, and attempt to stay close (within the “beam”) to the anticipated best path. The process of finding the most likely word sequences is called “decoding”. After decoding there may be a second step to take the N-best word sequences from the decoder and rescore them using additional information to arrive at a better estimate of the words).

Claim 20: Jheeta and Corfield teach the system of claim 11, wherein the number of completion candidates are presented as the query prefix is being entered via the user interface (Jheeta, [0186] note query prefix models. In these embodiments the probability P (complete query I prefix) may be calculated and the top tokens may be used for the suggested searches 2250 for any given prefix, [Fig. 23] note 2250, [0164] note In the example illustrated in FIG. 23, the backend of the webpage 2200 created and displayed the suggested searches 2250 of “buy,” “box,” “book,” “bit” and “blog” based on the user search 2280 of “b.”).

Claim 21: Jheeta teaches a processor-readable non-transitory storage medium storing a plurality of processor-executable instructions for query autocompletion, the instructions being executed by one or more hardware processors to perform operations comprising:
receiving a query prefix from a user interface (Jheeta, [Fig. 23], [0163] note The user may enter a user search 2280 into the search field 2210 on the webpage 2200. The user search 2280 will typically be entered by the user one character at a time. The backend for the webpage 2200 (comprising one or more servers) may receive the user search 2280 one character at a time as the user enters the user search 2280. (Step 1700));
forming a sequence of input characters based on the received query prefix (Jheeta, [0183] note determining a probability for a complete query based on an incomplete token (an incomplete token may be a token not found in an electronic dictionary) or a prefix, i.e., P(complete query I prefix) will now be provided. The backend of the website may tokenize the user search 2280 into one or more tokens);
encoding, by a subword encoder, the sequence at subword level by retrieving one or more segmentation candidates corresponding to the query prefix from a segmentation database (Jheeta, [0185] note the last token (which may also be the first token if no other tokens have been entered by the user) is not recognized in an electronic database, the last token may be considered a prefix of a to-be-completed word or name. The unrecognized character segments, i.e., the last token, may be looked up to determine what word or token was most commonly used in past user searches by the user and/or past users (based on saved search logs stored in a database) to find a plurality of corresponding complete queries, i.e., the most likely tokens intended by the user based on a partial entry of the last token, [0018] note a dictionary, containing a first plurality of terms, tokens and/or words (hereafter terms) may be built and stored on a server computer; i.e. a segmentation database),
wherein each segmentation candidate is a subword that is to be concatenated to the query prefix and the one or more segmentation candidates are pre-computed using a finite state transducer (FST) that traverses possible state transitions from the query prefix prior to runtime when the query prefix is received (Jheeta, [0146] note A finite state machine, consisting of a graph, may compare the received string with comparable data from the dictionary. In the “mickeymouseicecream” example, “m” is the root path, with nodes for “i,” “c,” “k,” “e,” “y,” etc. As long as the language dictionary has a comparable path (e.g., “m,” “i,” “c,” “k,” “e,” “y,” etc.), the state machine continues. When the state machine identifies a recognized word (e.g., “mickey”), the state machine may use the following letter (e.g., “m”) to determine whether to continue);
retrieving, for each segmentation candidate, a respective set of completion candidates and corresponding likelihood scores from a completion database, wherein each completion candidate represents a complete query extended from the query prefix and a respective segmentation candidate (Jheeta, [0183] note determining a probability for a complete query based on an incomplete token (an incomplete token may be a token not found in an electronic dictionary) or a prefix, i.e., P(complete query I prefix); i.e. a probability reads on a likelihood score, [0188] note for each user search 2280, all prefixes may be enumerated, together with the complete query and the prefix's query frequency, [0192] note After all user searches and their corresponding tuples are generated, the frequency may be aggregated for each (prefix, complete query) pair and summed up so that the frequency for each pair may be compared against other pairs that have the same prefix, but a different complete query. This data will allow a complete query to be predicted based on a future user search that starts with a given prefix), and 
wherein the respective set of completion candidates corresponding to the respective segmentation candidate are pre-computed using an n-gram language model (Jheeta, [0181] note a method for determining what token (typically a word) is likely to come after another token (also typically a word) may be used. The method may start by determining the probability of the next token given n prior tokens. A statistical language model, per tld , or overall from zone files may be used to generate auto suggested searches 2250, i.e., completion possibilities, [0147] note As more and more sources are added to the dictionary, more options may be available; i.e. pre-computed);
selecting a number of completion candidates having highest likelihood scores among all completion candidates corresponding to the one or more segmentation candidates (Jheeta, [0186] note query prefix models. In these embodiments the probability P (complete query I prefix) may be calculated and the top tokens may be used for the suggested searches 2250 for any given prefix); and
presenting, via the user interface, the number of completion candidates in response to the query prefix (Jheeta, [Fig. 23] note 2250, [0164] note In the example illustrated in FIG. 23, the backend of the webpage 2200 created and displayed the suggested searches 2250 of “buy,” “box,” “book,” “bit” and “blog” based on the user search 2280 of “b.”).
Jheeta does not explicitly teach based on a beam search starting from the respective segmentation candidate prior to the runtime.
However, Corfield teaches this (Corfield, (Corfield, [Fig. 1] note a finite state transducer representative of a statistical language model, [Col. 15 Lines 39-40] note Each state in the FST represents a word sequence, or history, [Col. 15 Lines 56-65] note Given a sequence of input labels we walk from state to state by inspecting the arcs leaving the current state and looking for one which matches the current input label, [Col. 7 Lines 8-16] note Finding “shortest paths” includes techniques such as “beam” searches, which prune unpromising paths, and attempt to stay close (within the “beam”) to the anticipated best path. The process of finding the most likely word sequences is called “decoding”. After decoding there may be a second step to take the N-best word sequences from the decoder and rescore them using additional information to arrive at a better estimate of the words).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the query completion based on a finite state machine of Jheeta with the finite state machine beam search of Corfield according to known methods (i.e. searching for shortest paths in a finite state machine). Motivation for doing so is that this prunes unpromising paths, and attempts to stay close (within the “beam”) to the anticipated best path, thereby improving search suggestion quality (Corfield, [Col. 7 Lines 8-16]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165